Title: To George Washington from James Anderson, 28 August 1796
From: Anderson, James
To: Washington, George


        
          Sir
          Salvington [Va.] 28 August 1796
        
        Only Yesterday I had the honor to receive Your favor of 18th And in Answer, am well satisfied of Mr Pearce being a Man of Character, and of Abilitys. And circumstanced as You are, must be of great value to You—You are pleased to say that from this and other reasons You advanced the Salary from £100 to 100 Gu[inea]s.
        I have to beg leave to observe that if You, & me come on Terms the lowest I will accept is 100 Gu[inea]s a House, Garden &c. &ca and every suitable provisions.
        I am well informed that Your superintendant has as much to do as any one Man can execute. And in my Opinion He ought to have an Assistant in the writing part—That the business out doors, And that within may both be regularly attended to.
        I Observe You are entirely in the Farming and wish to connect that & grazing—This I always conceive to be two branches of the same business, and never should be separated. And as to Your Query’s on that subject, can say, Farming, as Practised in Scotland and some County’s in England, is what I was bred to from my Youth the management of Stock We say is an Essential part of the Farmers business, the knowledge of a Dairy, Ditching, & Hedging with Thorns are I think things Familiar to me, as well as the practical parts of Farming in Britain, conjoined with six Years experience in this Country, where Soil, & Climate make some alterations necessary—But whether my knowledge in these, my Sobriety, Integrity, Industry, Foresight in Arrangements, And Firmness are such as will Answer Your expectations, I will not pretend to say to draw my own Character is what I would rather decline, I shall leave this part to them who know me, And who I hope will be impartial.
        As soon as You find it convenient, will expect the favor of Your reply. And I have the honor to be with great respect Sir Your most Obedt Humble Servt
        
          Jas Anderson
        
      